Citation Nr: 0400275	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  96-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to ionizing radiation exposure and 
service-connected urethritis with secondary prostatitis.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1946 to 
April 1947 and from January 1952 to December 1953.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The claim was remanded in February 1998, 
September 1999, and May 2000 for additional development.  

REMAND

The appellant is claiming service connection for prostate 
cancer as a result of ionizing radiation.  See 38 C.F.R. § 
3.311 (2002).  

A letter from the Defense Threat Reduction Agency (DTRA), 
dated in January 2003, indicated that the appellant had been 
confirmed as a participant of Operation IVY, a series of two 
nuclear weapon tests conducted at the Pacific Proving Ground 
at Enewetak Atoll, Marshall Islands, in November 1952.  The 
external dose summary indicates 0.000 rem neutron and total 
reconstructed 0.2 rem gamma, with an upper bound of 0.3 rem 
gamma.  The internal dose summary indicates the appellant's 
(50-year) committed dose equivalent to the prostate was 0.0 
rem.  

On May 8, 2003, the National Research Council ("NRC"), at 
the request of Congress, released a report titled "A Review 
of the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The report concluded that the 
methodology used by the DTRA for estimating radiation doses 
resulted in average doses that were generally valid, although 
the upper bound values in certain cases had questionable 
validity.  The affected cases involve veterans who were 
confirmed or assumed participants in U.S. atmospheric nuclear 
testing and in the post-war occupation of Hiroshima and 
Nagasaki.  Thereafter, DTRA devised new methods for 
reconstructing dose estimates.  Under these circumstances, 
the Board believes that a reconstructed dose estimate should 
be obtained from DTRA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should obtain a revised dose 
assessment from the DTRA, to include a 
prostate dose summary.  This assessment 
should be prepared under the DTRA's 
revised methodology, which was put into 
effect after May 8, 2003.  

2.  After completing the above-mentioned 
development, the case should be referred 
to the USB for an advisory opinion 
consistent with the requirements of 38 
C.F.R. § 3.311.  If the USB is unable to 
conclude that it was at least as likely 
as not, or that there is no reasonable 
possibility, that the appellant's 
prostate cancer was secondary to 
radiation exposure, the case should then 
be referred by the USB to an outside 
consultant for further development 
consistent with 38 C.F.R. § 3.311.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the Veterans Claims 
Assistance Act as amended have been 
completed in full.  

4.  The RO should then readjudicate the 
appellant's claim for service connection 
for prostate cancer.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and 
should be afforded the appropriate period 
of time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


